Citation Nr: 1625568	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to December 9, 2011 for the award of a temporary total evaluation based on surgical treatment necessitating convalescence for service-connected degenerative joint disease of the left knee.

2.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond June 30, 2012, based on a need for convalescence.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to an effective date prior to December 9, 2011 for the award of a temporary total evaluation based on surgical treatment necessitating convalescence for service-connected degenerative joint disease of the left knee is decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran underwent left knee surgery on December 9, 2011.
CONCLUSION OF LAW

An effective date earlier than December 9, 2011, for a temporary total disability rating based on the need for convalescence after surgery may not be assigned.  
38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.29, 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2011 statement, the Veteran requested a 100 percent disability rating for his left knee disability, as his physician had taken him out of work until his December 2011 surgery.  In his December 2012 VA Form 9, the Veteran stated that he was seeking a temporary total rating for October and November 2011.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board acknowledges that the Veteran is in receipt of Social Security disability benefits, in part due to arthritis, and those records from the Social Security Administration (SSA) are not contained in the claims file.  However, the claims file shows the Veteran began receiving Social Security disability benefits effective October 26, 2011.  Thus, the records from SSA are dated prior to October 2011 and, for reasons detailed below, are irrelevant to the issue adjudicated herein.

VA treatment records show that on December 9, 2011, the Veteran underwent left knee surgery.  See also Board Hearing Transcript (Tr.) at 5.  He was granted a temporary total (i.e., 100 percent) rating effective from the date of his surgery, December 9, 2011, through June 30, 2012 pursuant to 38 C.F.R. § 4.30.  

Under 38 C.F.R. § 4.30, a temporary total disability rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30 (Emphasis added). 

The provisions of 38 C.F.R. § 4.30 make clear that the temporary total rating cannot begin prior to the date of hospital admission.  Here, the Veteran's surgery took place on December 9, 2011, and that is the current effective date of his temporary total rating.  Although the Veteran's contention that he was unable to work from October 26, 2011 due to orthopedic reasons is confirmed by VA treatment records, the Veteran's inability to work does not serve as a basis for an earlier effective date for the temporary total rating based on his surgery.  In sum, there is no legal basis for the grant of an effective date earlier than December 9, 2011 under the provisions of 38 C.F.R. § 4.30.  Accordingly, this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than December 9, 2011 for a temporary total evaluation based on surgical treatment necessitating convalescence for service-connected degenerative joint disease of the left knee is denied.


REMAND

The claims file contains an April 21, 2014 notice of award letter from SSA showing the Veteran was found disabled as of October 26, 2011.  Moreover, at the April 2016 Board hearing, the Veteran testified that he was in receipt of Social Security disability benefits partly due to his left knee condition.  See Board Hearing Tr. at 7, 17.  Records from the SSA were requested on April 22, 2014 and a response was received noting that such records "do not exist," as the "individual did not file for disability benefits."  As the response from SSA is inaccurate and the claims file show he is in receipt of SSA benefits, a remand is required to obtain these records.

Additionally, the Veteran testified that he went to Syracuse Orthopedic Specialists about his knee popping out of place after being seen at the VA.  See Board Hearing Tr. at 6.  He noted that he was told by Dr. Cook at Syracuse Orthopedic Specialists that he was going to need a total knee replacement.  Id. at 7.  He also testified that he had a follow up appointment the day after the videoconference hearing.  Id.  As the claims file contains only limited treatment records from Syracuse Orthopedic Specialists from July 2015 and September 2015, any outstanding records from that facility, as well as any other outstanding VA and private treatment records, should be obtained on remand.  

Finally, the most recent VA examination of the Veteran's left knee was conducted in November 2015.  At the April 2016 video conference hearing, the Veteran testified that his disability has worsened since the last VA examination, particularly in relation to instability and swelling.  Id. at 21.  In light of the Veteran's April 2016 testimony, a VA examination is needed to properly assess the current severity of the Veteran's disability, including any impact on his occupational functioning.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  See Board Hearing Tr. at 7, 17.  If it is determined that the records are unavailable or unattainable, the Veteran should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including outstanding records from Syracuse Orthopedic Specialists dated prior to his December 2011 surgery and since September 2015.

4.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee disability.  The claims folder should be made available to and be reviewed by the examiner and all indicated tests should be conducted, including range of motion studies.  The examiner should address the impact of the Veteran's degenerative joint disease of the left knee on his occupational functioning.  

5.  Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


